 Exhibit 10.1

 

THIRD AMENDMENT TO MERGER AGREEMENT

 

This Third Amendment to Merger Agreement (this “Third Amendment”) is made and
entered into as of May 22, 2018 (the “Effective Date”), by and among (i) Origo
Acquisition Corporation, a Cayman Islands company (including the Successor from
and after the Conversion (as defined below), “OAC”), (ii) Hightimes Holding
Corp., a Delaware corporation (the “Company”), (iii) HTHC Merger Sub, Inc., a
Delaware corporation and a newly-formed wholly-owned subsidiary of OAC (“Merger
Sub”), and (iv) Jose Aldeanueva, solely in the capacity as the OAC
Representative pursuant to the designation in Section 10.13 (the “OAC
Representative”). OAC, the Company, Merger Sub and the OAC Representative is
hereinafter sometimes individually referred to as a “Party” and collectively, as
the “Parties.”

 

WITNESSETH:

 

A.The Parties are the signatories to that certain Merger Agreement, dated July
24, 2017, among the Parties, as amended by a first amendment, dated as of
September 27, 2017, and as further amended by a second amendment, dated as of
February 28, 2018 (the “Merger Agreement”); and

 

B.Under the terms of the Merger Agreement, the Company is entitled upon written
notice to OAC to terminate the Merger and the Merger Agreement in the event that
by June 12, 2018 all of the conditions to Closing set forth in Article VII had
not occurred.

 

C.As of the date of this Third Amendment, OAC’s Registration Statement on Form
S-4 has not been declared effective by the SEC and the required OAC Stockholder
Approval Matters have not been obtained.

 

D.OAC has requested that the Company forbear from exercising its right to
terminate the Merger Agreement and the Company is willing to do so, upon the
terms and subject to the conditions set forth herein.



 

 

 

NOW, THEREFORE, in consideration of the premises set forth above, which are
incorporated in this Third Amendment as if fully set forth below, and in
accordance with Section 10.8 of the Merger Agreement, the Parties hereby agree
to amend the Merger Agreement as follows:

 

1.                     Unless otherwise expressly defined herein, all
capitalized terms used in this Amendment shall have the same meaning as they are
defined in the Merger Agreement.

 

2.      Subsection 8.1(b) and Subsection 8.1(c) of the Merger Agreement are
hereby deleted in their entirety and replaced with the following Subsection
8.1(b) and Subsection 8.1(c); it being understood by the Parties that all of the
remaining subsections in Section 8.1 shall remain in full force and effect and
are incorporated herein by this reference:

 

“8.1           Termination. This Agreement may be terminated and the
transactions contemplated hereby may be abandoned at any time as follows:

 

(b)          by written notice by OAC to the Company, if any of the conditions
to the Closing set forth in Article VII have not been satisfied or waived by
September 12, 2018, assuming OAC receives the approval of its stockholders for
the extension to September 12, 2018, and if such approval has not been obtained,
such earlier date as has been approved by OAC’s stockholders (the “Outside
Date”); provided, however, the right to terminate this Agreement under this
Section 8.1(b) shall not be available to OAC if the breach or violation by such
Party or its Affiliates of any representation, warranty, covenant or obligation
under this Agreement was the cause of, or resulted in, the failure of the
Closing to occur on or before the Outside Date;

 

(c)       by the Company, immediately upon written notice given by the Company
to OAC, at any time from and after April 15, 2018, (the “Company Termination
Date”);

 

3.                  No Further Amendment. Except as expressly amended pursuant
to the terms of this Amendment, all of the terms and conditions of the Merger
Agreement shall remain unmodified and shall remain in full force and effect.

 

[Signature page follows]

 

 

IN WITNESS WHEREOF, each Party hereto has caused this Third Amendment to Merger
Agreement to be signed and delivered by its respective duly authorized officer
as of the date first above written.

 

  OAC:       ORIGO ACQUISITION CORPORATION         By: /s/ Edward J. Fred    
Name:  Edward J. Fred     Title:  Chief Executive Officer         The Company:  
    HIGHTIMES HOLDING CORP.         By: /s/ Adam E. Levin     Name: Adam E.
Levin     Title: Chief Executive Officer         Merger Sub:       HTHC MERGER
SUB, INC.         By: /s/ Edward J. Fred     Name:  Edward J. Fred    
Title:  President         The OAC Representative:       /s/ Jose Aldeanueva  
Jose Aldeanueva, in the capacity hereunder as the OAC Representative

 

 

[Signature Page to Third Amendment to Merger Agreement]

 

 

 

 



 

 

 